UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JAMES M. BREWER, JR.,

                                 Petitioner,
                                                                   21-CV-1468 (CM)
                     -against-
                                                               ORDER OF DISMISSAL
STATE OF NEW YORK,

                                 Respondent.

COLLEEN McMAHON, United States District Judge:

         By order dated March 2, 2021, the Court directed Petitioner, within thirty days, to submit a

completed request to proceed in forma pauperis (“IFP”) application or pay the $5.00 filing fee

required to file a petition for a writ of habeas corpus in this Court. That order specified that failure

to comply would result in dismissal of the petition. Petitioner has not filed an IFP application or

paid the fee. Accordingly, the petition is dismissed without prejudice. See 28 U.S.C. §§ 1914, 1915.

         The Clerk of Court is directed to mail a copy of this order to Petitioner and note service on

the docket. Because the petition makes no substantial showing of a denial of a constitutional right, a

certificate of appealability will not issue under 28 U.S.C. § 2253.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not

be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf. Coppedge

v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates good faith

when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     April 30, 2021
           New York, New York

                                                             COLLEEN McMAHON
                                                            United States District Judge
